Exhibit 10.2

Intersil Corporation
7585 Irvine Center Drive, Suite 100
Irvine, California 92618

May 10, 2002

Mr. Richard M. Beyer

Employment Agreement

Dear Rich:

            Intersil Corporation (“ Intersil ”) is pleased to offer you the
position of President and Chief Executive Officer of Intersil on the terms set
forth below, effective immediately upon consummation of the Merger of Intersil
and Elantec Semiconductor, Inc. (“ Elantec ”) pursuant to the Agreement and Plan
of Merger (the “ Merger Agreement ”), dated March 10, 2002, among Intersil,
Elantec and Echo Acquisition, Inc.

            1.    Position; Term.

            (a)   You will be employed by Intersil as its President and Chief
Executive Officer effective on the Closing Date (as defined in the Merger
Agreement) of the Merger (the “ Commencement Date ”) and continuing until
December 31, 2004, unless sooner terminated in accordance with Section 6 hereof
(the “ Initial Term ”). The Initial Term will be automatically extended for
successive 1 year periods beginning January 1, 2005 unless either party gives
prior written notice of non-renewal to the other party on or prior to October
1st of the preceding calendar year, or unless your employment is otherwise
terminated in accordance with Section 6 hereof (the Initial Term and any such
extensions being your “ Term of Employment ”).

            (b)   You will have overall responsibility for the management of
Intersil and will report directly to its Board of Directors. During your Term of
Employment, you will also be appointed to the Board of Directors of Intersil.
You will be expected to devote your full working time and attention to the
business of Intersil and its subsidiaries, and you will not render services to
any other business without the prior approval of the Board of Directors or,
directly or indirectly, engage or participate in any business that is
competitive in any manner with the business of Intersil or its subsidiaries. You
will also be expected to comply with and be bound by Intersil’s operating
policies, procedures and practices that are from time to time in effect during
your Term of Employment. Your principal location of employment will be at
Intersil’s offices in Irvine, California.

            2.    Base Salary . Your initial base salary will be $550,000 per
year, payable in accordance with Intersil’s normal payroll practices with such
payroll deductions and withholdings as are required by law. Your base salary
will be reviewed on an annual basis by the Compensation Committee of the Board
of Directors and increased from time to time, in the sole discretion of the
Compensation Committee, but in any event such compensation shall not be reduced
below $550,000 per year during your Term of Employment (“ Base Salary ”).

            3.    Bonus . You will be eligible to receive a target annual bonus
of up to 100% of your Base Salary (“ Target Bonus ”), to be determined on an
annual basis by and at the sole discretion of the Compensation Committee or the
Board of Directors of Intersil.

            4.    Equity Compensation.

            (a)   The Compensation Committee of Intersil’s Board of Directors
shall grant you stock options to purchase 600,000 shares of Intersil Class A
Common Stock (the “ New Intersil Options ”) at an exercise price equal to the
closing price of Intersil Class A Common Stock as quoted on the NASDAQ on the
Commencement Date. The



--------------------------------------------------------------------------------

 Richard M. Beyer
May 10, 2002
Page 2

            New Intersil Options will vest over a 4 year period beginning on the
Commencement Date, with 25% of the New Intersil Options vesting on the first
anniversary of the Commencement Date and 6.25% of the New Intersil Options
vesting in equal quarterly installments thereafter if you have remained
continuously employed by Intersil during such periods. Subject to the terms and
conditions set forth in Section 7 hereof, all other terms and conditions of the
New Intersil Options will be in accordance with Intersil’s equity compensation
plan and Intersil’s standard terms and conditions for option grants to its
executive officers. The grant of the New Intersil Options will be the only
options granted to you during calendar year 2002. In calendar year 2003, you
will be granted options to purchase a minimum of 200,000 shares of Intersil
Class A Common Stock in the aggregate (made by quarterly grants at exercise
prices equal to the fair market value of Intersil Class A Common Stock at the
time of grant in accordance with Intersil’s past practices), provided that you
remain employed hereunder as Chief Executive Officer at the time of each
quarterly grant.

            (b)   All of your shares of restricted Elantec Common Stock will be
fully vested as of the Commencement Date and shall no longer be subject to any
repurchase rights of Intersil or Elantec. Your shares of Elantec Common Stock
will be converted into 1.24 shares of Intersil Class A Common Stock and $8.00
cash per share in accordance with the terms and conditions of the Merger
Agreement. Your Restricted Stock Purchase Agreement with Elantec dated July 12,
2000 shall also terminate on the Commencement Date.

            (c)   All of your outstanding options to purchase Elantec Common
Stock will be converted into options to purchase Intersil Class A Common Stock
based on the Option Exchange Ratio (as defined in the Merger Agreement) and will
have the exercise prices and other terms provided for in the Merger Agreement
(the “ Existing Options ” and together with the New Intersil Options, the “
Intersil Options ”).

            5.    Other Benefits . You will be eligible for the normal vacation,
health insurance, 401(k), employee stock purchase plan and other benefits
offered to all Intersil senior executives of similar rank and status.

            6.    Employment and Termination . Your Term of Employment may be
terminated by you or by Intersil at any time for any reason as follows:

            (a)   You may terminate your employment upon written notice to the
Board of Directors at any time in your discretion without reason ( “Voluntary
Termination” );

            (b)   You may terminate your employment upon written notice to the
Board of Directors at any time in your discretion because of (i) any material
and substantial diminution of your duties and authorities or a demotion from the
office of Chief Executive Officer and/or removal of your position as a Director
of Intersil or (ii) any failure by Intersil to comply with the terms of this
Employment Agreement, which failure is not cured within 30 days from the date
you send notice to Intersil of such non-compliance (“ Involuntary Termination
”).

            (c)   Intersil may terminate your employment upon written notice to
you at any time following a determination by the Board of Directors that there
is “Cause” for such termination ( “Termination for Cause” ). “ Cause ” means (i)
your conviction of a felony which constitutes a crime involving moral turpitude
and results in harm to Intersil or any of its affiliates; (ii) a judicial
determination that you have committed fraud, misappropriation or embezzlement
against any person; or (iii) your willful or gross and repeated misconduct in
the performance of your duties in each instance so as to cause material harm to
Intersil or any of its affiliates.

            (d)   Intersil may terminate your employment upon written notice to
you at any time in the sole discretion of the Board of Directors without a
determination that there is Cause for such termination ( “Termination without
Cause” ); and

            (e)   Your employment will automatically terminate upon your death
or upon your disability as determined by the Board of Directors (“Termination
for Death or Disability”); provided that “disability” shall mean your complete
inability to perform your job responsibilities for a period of 180 consecutive
days or 180 days in the aggregate in any 12-month period.



--------------------------------------------------------------------------------

Richard M. Beyer
May 10, 2002
Page 3

In no event shall the expiration of the Initial Term or the Term of Employment
(giving effect to any extension of the Initial Term), by virtue of either
party’s having given notice of non-renewal pursuant to Section 1(a) hereof,
constitute Termination without Cause, an Involuntary Termination or Termination
for Death or Disability. Upon any termination or expiration of your employment
with Intersil, if requested by Intersil, you shall resign from the Board of
Directors of Intersil.

            7.    Separation Benefits . Upon termination of your employment with
Intersil for any reason, you will receive payment for all unpaid salary and
vacation accrued to the date of your termination of employment; and your
benefits will be continued under Elantec’s then existing benefit plans and
policies for so long as provided under the terms of such plans and policies and
as required by applicable law. Under certain circumstances, you will also be
entitled to receive severance benefits as set forth below, but you will not be
entitled to any other compensation, award or damages with respect to your
employment or termination (except to the extent you are entitled to benefits
under your Executive Change in Control Severance Benefits Agreement with
Intersil dated the date hereof (the “ Severance Benefits Agreement ”), in lieu
of any benefits provided below, in the event of a Covered Termination (as
defined in the Severance Benefits Agreement)).

            (a)   In the event of your Voluntary Termination or Termination for
Cause, you will not be entitled to any cash severance benefits or additional
vesting of shares of restricted stock or options.

            (b)   In the event of your Involuntary Termination or Termination
without Cause, you will be: (i) entitled to a single lump sum severance payment
equal to 12 months of your Base Salary then in effect (less applicable
deductions and withholdings) payable within 30 days after the effective date of
your termination; (ii) entitled to a single lump sum payment equal to a pro-rata
portion (based on the number of days you were employed by Intersil during the
calendar year of termination divided by 365) of your Target Bonus for the year
of termination, without regard to satisfaction of any target performance
objectives, payable within 30 days following your termination; (iii) granted
full acceleration of vesting on all of your Intersil Options or any other equity
grants made by Intersil to you after the Commencement Date; and (iv) you will
have (x) twelve (12) months from your termination date (or the remaining term of
the applicable option grant if shorter than 12 months) to exercise any
outstanding Existing Options and (y) twenty-four (24) months from your
termination date (or the remaining term of the applicable option grant if
shorter than 24 months) to exercise any outstanding New Intersil Options or any
other option grants made by Intersil to you after the Commencement Date.

            (c)   In addition to the benefits set forth in subsection (b) above,
in the event of your Involuntary Termination, or Termination without Cause (as
defined in this subsection (c) below), on or before the date twelve (12) months
following the Commencement Date, you will be: (i) entitled to a single lump sum
payment of $200,000 (less applicable deductions and withholdings) payable within
30 days after the effective date of your termination; and (ii) eligible to
continue your benefits providing for coverage or payment in the event of your
(or your covered dependents’) death, disability, illness or injury that were
provided to you, whether taxable or non-taxable and whether funded through
insurance or otherwise (the “ Welfare Benefits ”) under any Welfare Benefits
plan or program maintained by Intersil on the same terms and conditions
(including cost to you) as in effect immediately prior to your termination for a
period of one (1) year following your termination. With respect to any Welfare
Benefits provided through an insurance policy, Intersil’s obligation to provide
such Welfare Benefits following your termination shall be limited by the terms
of such policy; provided that (A) Intersil shall make reasonable efforts to
amend such policy to provide the continued coverage described in this subsection
(c), and (B) if a policy providing health benefits is not amended to provide the
continued benefits described in this subsection (c), Intersil shall pay for the
cost of comparable replacement coverage (or Medigap insurance if you qualify for
Medicare) until the end of the one year period following your termination.
Additionally, Intersil shall reimburse you for any income tax liability due as a
result of the provision of Welfare Benefits under this subsection (c) (and as a
result of any payments due under this provision) in order to put you in the same
after-tax position as if no taxable Welfare Benefits had been provided.



--------------------------------------------------------------------------------

Richard M. Beyer
May 10, 2002
Page 4

            Solely for purposes of this Section 7(c), “Termination without
Cause” shall mean Intersil’s termination of your employment at any time on or
before the date twelve (12) months following the Commencement Date for any
reason other than fraud, misappropriation or embezzlement by you which results
in material loss, damage or injury to Intersil as determined by a resolution
passed by at least a 3/4 vote of the Board of Directors (excluding you if you
are a member at such time) that you were guilty of such conduct and specifying
the particulars thereof in detail.

            (d)   In the event of your Termination for Death or Disability, you
will be: (i) entitled to a single lump sum severance payment equal to 12 months
of your Base Salary then in effect (less applicable deductions and withholdings)
payable within 30 days after the effective date of your termination; (ii)
entitled to a single lump sum payment equal to a pro-rata portion (based on the
number of days you were employed by Intersil during the calendar year of
termination divided by 365) of your Target Bonus for the year of termination,
without regard to satisfaction of any target performance objectives, payable
within 30 days following your termination; and (iii) you will be (x) granted
full acceleration of vesting on all of your Existing Options and (y) credited
with twelve (12) additional months of employment service after your termination
date for purposes of your vesting with respect to the New Intersil Options or
any other equity grants made by Intersil to you after the Commencement Date.

            (e)   If all or any portion of the amounts payable or benefits
provided to you under this Employment Agreement or otherwise (other than
payments pursuant to this Section 7(e)) are deemed to be “excess parachute
payments” made in connection with the Merger and are subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code, Intersil shall pay you the
amount of any such excise tax; provided, however, that no payment shall be made
under this subsection (e) to the extent that it would reduce your after-tax
income.

            (f)   No payments due you hereunder shall be subject to mitigation
or offset.

            8.    Indemnification Agreement . Effective on the Commencement
Date, Intersil hereby assumes and agrees to be bound by the terms and conditions
of the Indemnification Agreement you entered into with Elantec.

            9.    Proprietary Information Agreement . Effective on the
Commencement Date, you hereby acknowledge and agree that your Agreement
Regarding Proprietary Information and Inventions you entered into with Elantec
shall inure to the benefit of Intersil, and shall be fully enforceable by, and
apply in all respects with respect to, Intersil.

            10.    Non-compete/Non-solicitation.

            (a)   During your Term of Employment and for one year thereafter,
you will not engage in any activity which is directly competitive with the
business of Intersil or its subsidiaries and you will not, on behalf of yourself
or any third party, solicit or attempt to induce any employee of Intersil or its
subsidiaries to terminate his or her employment with Intersil or its
subsidiaries. The non-compete covenant in the preceding sentence shall apply in
the geographic areas of: (i) the counties of Santa Clara, San Mateo, San Diego,
Orange and San Francisco counties of California; (ii) California; (iii) the
United States of America; and (iv) the world.

            (b)   If the provisions of this Section 10 should ever be
adjudicated to exceed any maximum time, geographic, service or other limitations
permitted by applicable law in any jurisdiction, then such provisions shall be
deemed reformed in such jurisdiction to the maximum limitations permitted by
applicable law. You acknowledge that the provisions of this Section 10 are, in
view of the nature of the business of Intersil and its subsidiaries, reasonable
and necessary to protect the legitimate interests of Intersil and its
subsidiaries and that any violation of this Section 10 may result in irreparable
injury to Intersil or its subsidiaries entitling Intersil to temporary or
permanent injunctive relief, without the necessity of proving actual damages,
which rights shall be

 



--------------------------------------------------------------------------------

Richard M. Beyer
May 10, 2002
Page 5

cumulative with and in addition to any other rights or remedies to which
Intersil may be entitled hereunder or at law or in equity.

            11.    Arbitration . The parties agree that any dispute regarding
the interpretation or enforcement of this Employment Agreement shall be decided
by confidential, final and binding arbitration conducted by Judicial Arbitration
and Mediation Services (“ JAMS ”) under the then existing JAMS rules rather than
by litigation in court, trial by jury, administrative proceeding or in any other
forum.

            12.    Miscellaneous .

            (a)    Effectiveness of Agreement . This Employment Agreement shall
be deemed effective at the Effective Time (as defined in the Merger Agreement)
of the Merger. If the Merger does not occur and the Merger Agreement is
terminated, this Employment Agreement shall have no force or effect and shall be
void ab initio.

            (b)    Authority to Enter into Agreement . Intersil represents that
it is has duly authorized the execution and delivery of this Employment
Agreement on behalf of Intersil.

            (c)    Absence of Conflicts; Termination of Prior Agreement . You
represent that upon the Commencement Date your performance of your duties under
this Employment Agreement will not breach any other agreement as to which you
are a party. Upon the Commencement Date, your prior employment agreement with
Elantec dated July 12, 2000 (the “ Prior Agreement ”) and your Executive Change
in Control Severance Benefits Agreement with Elantec dated February 13, 2001, as
amended, shall terminate and be of no further force or effect without any
liabilities of the parties thereto or Intersil or its affiliates.

            (d)    Attorneys Fees . If a legal action or other proceeding is
brought for enforcement of this Employment Agreement because of an alleged
dispute, breach, default, or misrepresentation in connection with any of the
provisions of this Employment Agreement, the successful or prevailing party
shall be entitled to recover reasonable attorneys’ fees and costs incurred, both
before and after judgment, in addition to any other relief to which they may be
entitled.

            (e)    Successors . This Employment Agreement is binding on and may
be enforced by Intersil and its successors and assigns and is binding on and may
be enforced by you and your heirs and legal representatives. Any successor to
Intersil or substantially all of its business (whether by purchase, merger,
consolidation or otherwise) will in advance assume in writing and be bound by
all of Intersil’s obligations under this Employment Agreement.

            (f).    Notices . Notices under this Employment Agreement must be in
writing and will be deemed to have been given when personally delivered or two
days after mailed by U.S. registered or certified mail, return receipt requested
and postage prepaid. Mailed notices to you will be addressed to you at the home
address which you have most recently communicated to Intersil in writing.
Notices to Intersil will be addressed to its General Counsel at Intersil’s
corporate headquarters.

            (g).    Waiver . No provision of this Employment Agreement will be
modified or waived except in writing signed by you and an officer of Intersil
duly authorized by its Board of Directors. No waiver by either party of any
breach of this Employment Agreement by the other party will be considered a
waiver of any other breach of this Employment Agreement.

            (h).    Entire Agreement . This Employment Agreement, including such
other agreements expressly referred to herein and including the applicable stock
option plans, option agreements and related documents with respect to your
equity grants, and your Executive Change of Control Severance Benefits Agreement
with Intersil dated the date hereof, represent the entire agreement between us
concerning the subject matter of your employment by

 



--------------------------------------------------------------------------------

Richard M. Beyer
May 10, 2002
Page 6

Intersil, and expressly supersede all other promises or understandings, oral or
written, including without limitation the Prior Agreement.

            (i)    Governing Law . This Employment Agreement will be governed by
the laws of the State of California without reference to conflict of laws
provisions.

                         Severability . If any portion of this Employment
Agreement shall be determined to be unenforceable, the remaining provisions of
this Employment Agreement shall remain in force.

            Rich, we very much look forward to your joining Intersil as its
President and Chief Executive Officer. Please indicate your acceptance of the
terms of this Employment Agreement by signing in the place indicated below.




  Sincerely,
INTERSIL CORPORATION


    By:   /s/ Stephen M. Moran    

--------------------------------------------------------------------------------

      Name: Stephen M. Moran
Title: Vice President


Acknowledged and Agreed:


   


/s/ Richard M. Beyer        

--------------------------------------------------------------------------------

    Richard M. Beyer      